Stephens, J.
¶39 (dissenting) The majority frames the question before us as whether this court should disturb the jury’s verdict. Majority at 305. On that question, I agree with the majority’s conclusion that the verdict should stand. The verdict form did not ask the jury to determine the diminution in value (DIV) of Richard and Susan Millies’ (collectively Millies) property if it found no breach of contract.11 I respectfully dissent, however, because it is not clear the trial court believed it had any options following the jury’s verdict, though it retained the authority to resolve the omitted DIV issue itself under CR 49(a). In the interest of doing justice, I would remand to afford the trial court the opportunity to exercise this option.
¶40 Under CR 49(a), a trial court may resolve an issue that was inadvertently omitted from the jury’s consider*322ation. CR 49(a) (“As to an issue omitted without such demand the court may make a finding; or, if it fails to do so, it shall be deemed to have made a finding in accord with the judgment on the special verdict.”).
¶41 After the jury returned its verdict, the parties realized that the DIV issue remained unresolved. The trial court looked for a solution. While considering the Millies’ motion for directed verdict or new trial, the court specifically asked the parties to brief how to resolve the DIV issue following the jury’s verdict. Clerks Paper’s at 532-33 (“Counsel [is] to brief whether value of diminution in value claim/determination remains.”). In doing so, the trial court reserved ruling on whether the result at trial was problematic because there had been no determination on the DIV claim.
¶42 The majority suggests that the trial court considered, but rejected, a resolution under CR 49(a). I disagree. The context in which the discussion of CR 49(a) arose shows that defense counsel argued the court lacked the authority to decide an omitted issue once the jury verdict was accepted. 3 Verbatim Tr. of Proceedings (VTP) (Apr. 30, 2013) at 352-53 (“[CR 49(a)] says the judge, the bench can then consider it, and may consider it, but only in the limited window of time. It’s a pretty limited window. It really is from the moment the jury delivers the verdict, up until the moment the verdict is filed.”) The trial court agreed, concluding that once the verdict was accepted, “that opportunity has come and gone.” Id. at 364. But, it is not fatal to a remedy under CR 49(a) that the jury had completed its work if there remained an issue that was inadvertently omitted from its consideration. Contrary to the majority’s reading of the record, the trial court did not conclude that the Millies made a tactical decision to omit the DIV issue from any consideration. Immediately after the passage from the record quoted in the majority opinion, majority at 320 n.10, the court explained why it thought the DIV question remained unanswered by the jury’s verdict. The court said, *323“[The jurors] weren’t saying that there shouldn’t be a recovery on the outstanding amount, but that wasn’t given to them. They did not have that decision to be made.” 3 VTP (Apr. 30, 2013) at 366.
¶43 Given the trial court’s apparent misunderstanding of its options under CR 49(a), the record does not support the majority’s conclusion that the court exercised its authority and declined to award the Millies any DIV damages. See majority at 320 n.9 (“The trial court already made a determination at the posttrial hearing on the DIV issue.”). A close examination of the transcript from those proceedings reveals that the trial court believed that it lacked authority to decide the issue after the verdict—not that it had already decided the DIV issue. 3 VTP (Apr. 30, 2013) at 364 (“And I think actually you both agreed on this—that at this juncture there’s nothing the court can do.”). Therefore, in the interest of doing substantial justice, I would remand to allow the trial court to exercise its authority under CR 49(a) and consider whether to determine the DIV as an issue omitted from the jury’s consideration.12
Johnson and Wiggins, JJ., concur with Stephens, J.

 Although the majority correctly recognizes the jury’s verdict did not address the DIV issue, it nonetheless suggests that the jury may have decided the DIV was $0. Majority at 319 n.8 (“[A]n inference can be made that the easement had no detrimental effect on the property and the amount of damages could be $0.”) This is pure speculation, as the jury was not asked about DIV and therefore did not calculate it.


 I find misleading the majority’s unnecessary comment that Transnation has not “declined to pay the [DIV] damages it concedes the Millies suffered.’’ Majority at 317 n.6. At oral argument, Transnation’s counsel suggested the verdict now leaves the Millies unable to recover.
JUSTICE GONZÁLEZ: Do you still concede that you owe the diminution in value to the insured here or do you think that that obligation has somehow expired?
TRANSNATION ATTORNEY: I believe that from the onset of this case this was an accepted title insurance claim. . . .
JUSTICE GONZÁLEZ: But you still owe that amount?
TRANSNATION ATTORNEY: I think the question that I’m trying to answer is two parts. One, yes it was an accepted title insurance claim, but whatever happened at trial, I believe, unfortunately, now has thrown up roadblocks for the petitioners to recover any of that money potentially under the policy even though the policy was admitted as an accepted claim from its onset.
Wash. Supreme Court oral argument, Millies v. LandAmerica Transnation, No. 91301-3 (Oct. 27, 2015), at 16 min., 24 sec., audio recording by TVW, Washington State’s Public Affairs Network, http://www.tvw.org.